Citation Nr: 1451360	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-21 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as a surviving spouse of a deceased veteran for the purpose of receiving Department of the Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.  He died in July 1997, and the appellant seeks entitlement to Department of Veterans Affairs (VA) death benefits as a surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  

Although the appellant was scheduled for a hearing before a member of the Board, in August 2014, she submitted a written statement indicating her desire to withdraw her request.  Accordingly, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2014).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 1946 and had two children. 

2.  The appellant divorced the Veteran in February 1964 and had not remarried him at any time prior to his death in 1997.


CONCLUSION OF LAW

There is no legal basis to recognize the appellant as a surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the current appeal, governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2);
 38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims (Court) has further held that the VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA must refrain from providing assistance in obtaining evidence when an appellant, such as in this case, is ineligible for the benefit sought "because of [ ] lack of legal entitlement." 38 C.F.R. § 3.159(d).  See also VAOPGCPREC 5-2004; Mason v. Principi, 16 Vet. App. 129 (2002).  As will be discussed below in greater detail, the law is dispositive of the issue of whether the appellant is entitled to recognition as a surviving spouse, and, as such, the VCAA does not apply.

II.  Recognition as a Surviving Spouse

 "Spouse" is defined by regulation as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)" under 38 C.F.R. § 3.50(a), but the Board acknowledges that on June 26, 2013, the U.S. Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA) is unconstitutional. 
38 C.F.R. § 3.1(j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  Id.  

A "surviving spouse" is defined as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. § 3.50 (b).

In this case it is undisputed that the appellant was married to the Veteran.  See July 1951 VA Form 686c (reflecting the Veteran's marriage to the appellant and two children).  It is also undisputed that she divorced the Veteran in 1964.  She provided a copy of the divorce proceedings issued by the Commonwealth of Pennsylvania in February 1964.  According to the court documents "all the rights, liberties, privileges, duties, claims and demands accruing or pertaining to either of the said parties [of the divorce] by reason of their marriage shall henceforth cease and determine and be of no effect, as fully and to all intents and purposes as though they had never been married."  

Furthermore, there is no indication that the appellant ever remarried the Veteran prior to his death.  In fact, his July 1997 death certificate reflects that he was married to another individual at the time of his death.  See Death Certificate (identifying E.M.S. as the Veteran's "wife").  Nor has the appellant alleged that she was married to the Veteran at the time of his death.  

Rather, she essentially asserts that, due to fairness, she should be entitled to benefits in light of the hardships she and her children endured following the Veteran's abandonment of them.  She has provided many written statements claiming that the Veteran unexpected walked out on the appellant and her children and that they endured many emotional and financial burdens as a result.  She stated that she had a nervous breakdown, that the children were deprived of food and emotional support, and that they should be entitled to a "financial remembrance" of the Veteran.  See January 2012 statement.  More recently, she stated that the Veteran was sexually abusing the children and made death threats prior to his abandonment.  See January 2014 substantive appeal.  To further add to her afflictions, she also avers that she is disabled and that her daughter is also mentally disabled.  Having been forced to live in poverty, and all that she and her children have endured, she believes that she is entitled to VA compensation and that the disability pension her "ex-husband was collecting should have rightfully passed onto [her]."  See January 2012 statement.  

It is clear that the appellant contends that it is unfair to deny her death benefits following her tumultuous past with the Veteran.  While sympathetic to such circumstances, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Moreover, the Board is bound by the statutes and regulations governing entitlement to VA benefits. 38 U.S.C.A. § 7104(c) (West 2002).  Here, the fact remains that the appellant validly sought and obtained a legal divorce from the Veteran in 1964.  Accordingly, it cannot be said that she "lived with the [V]eteran continuously from the date of the marriage to the date of the [V]eteran's death," as required by law.

To the extent that she mentions sexual abuse and verbal threats, this does not circumvent the fact that the appellant obtained a legal divorce.  She was not merely involved in a "separation which was due to the misconduct of . . . the "[V]eteran" pursuant to 38 C.F.R. § 3.50(b)(1).  Moreover, the Board finds the credibility of the appellant's recent accusations of abuse suspect in light of the inconsistent statements she provided at the onset of her claim for benefits, in which she said that the Veteran abandoned them for no reason and that she was heartbroken at the fact that her children did not really know their father and barely remembered him.  

The Board also acknowledges that the appellant alleges that the Veteran never remarried the woman listed on the Death Certificate and that he specifically told the appellant that she was entitled to VA death benefits before he died.  However, the promises made by the Veteran and whether the Veteran remarried another are immaterial here, where a validly executed divorce was effectuated between the appellant and the Veteran many years prior to his death.  

The Board finds that the marriage between the appellant and the Veteran dissolved in 1964 by virtue of a valid and legal divorce.  Because she was not the spouse of the Veteran at the time of his death, she is not entitled to recognition as a surviving spouse pursuant to 38 C.F.R. § 3.50(b).  Accordingly, her claim must be denied for lack of legal merit.  


ORDER

Entitlement to recognition as a surviving spouse is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


